DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Drawings
The drawings are objected to because Figs. # 4 & 5 are light to print being
difficult to be reduced and reproduced. 
The drawings are objected to under 37 CFR 1.83(a). The drawings must show  every feature of the invention specified in the claims.  Therefore,
a production chamber within the subterranean reservoir; a low-pressure point along the substantially horizontal portion of first well, and the lateral growth of the production chamber, must be shown or the feature(s) canceled from the claim(s). No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The term “low-permeability” in claims 8 and 42 is a relative term which renders the claim indefinite. The term “low-permeability” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2,  6,14, 15, 16, 17, 18, 23, 35, 40, 48, 52, and 57 are rejected under 35 U.S.C. 103 as being unpatentable over Bizon (US 2009/0188661 A1) (“Bizon” herein - cited previously)] and further in view of Milam et al. (US 2014/0367097 A1) (“Milam” herein)

Claim 1
Bizon disclose a method of producing hydrocarbons from a subterranean reservoir, the method comprising:
	penetrating at least a portion of the subterranean reservoir with a first well and a second well, wherein after completion:
	the first well (12) comprises a substantially-horizontal section that is equipped with a mobilizing-fluid injection outlet, [0015]
	the second well (16) comprises a substantially-horizontal section that is equipped with a produced-fluid inlet, and the substantially-horizontal section of the second well is laterally displaced from the substantially-horizontal section of the first well; [0015; 0022]
	during a first production phase: positioning an annulus-flow restrictor (18) within the substantially-horizontal section of the first well at a distance, d1, from the produced- fluid inlet (54) of the second well, [0016; 0029]
	infecting mobilizing fluid into the subterranean reservoir via the mobilizing-fluid injection outlet of the first well to mobilize hydrocarbons within the subterranean reservoir, [0025-0026] and
	producing mobilized hydrocarbons from the subterranean reservoir via the produced- fluid inlet of the second well; and during a second production phase subsequent to the first production phase:
	positioning a second annulus-flow restrictor (30) within the substantially-horizontal section of the first well at a distance, d2, from the produced-fluid inlet of the second well wherein d2 < d1, injecting mobilizing fluid into the subterranean reservoir via the mobilizing-fluid injection outlet of the first well to mobilize hydrocarbons within the
 	subterranean reservoir, and producing mobilized hydrocarbons from the subterranean reservoir via the produced- fluid inlet of the second well. (i.e. any arbitrary distance of the restrictors along perforated injection and production wells where d2 < d1)[0029- 0032; 0035]
	Bizon however does not explicitly disclose the substantially-horizontal section of the second well is laterally displaced from and substantially vertically coplanar with the substantially-horizontal section of the first well.
	Milam teaches the above limitation (See paragraph 0056 → Milam teaches this limitation in that As shown in FIG. 1, a toe section 150 of the subsurface portion 142 of the first well 132 may be aligned with a heel section 152 of the subsurface portion 144 of the second well. Alternatively, as shown in FIG. 2, a heel section 154 of the subsurface portion 142 of the first well 132 may be aligned with the heel section 152 of the subsurface portion 144 of the second well 112) for the purpose of providing an improved process and a system for recovering oil from a heavy oil or bitumen containing formation. [0009]
	Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to have an alternative to the well system of Bizon, with the ones as taught by Milam, in order to provide an improved process and a system for recovering oil from a heavy oil or bitumen containing formation.

Claim 2
Bizon discloses the method of claim 1, wherein the mobilizing fluid is steam, a solvent, a non-condensable gas (NCG), or a combination thereof. [0024-0026]

Claims 6 and 40
Bizon discloses the method of claims 1 and 35, wherein the subterranean reservoir is a thin pay reservoir having a height of 5 m to 15 m. [0014]

Claims 14, 15, and 48
Bizon discloses the method of claims 1 and 35.  Bizon however does not explicitly disclose, wherein heels of each of the first and second well are aligned, wherein the produced-fluid inlet is located adjacent the toe of the second well (Same as Claim 1 and 35)

Claims 16 & 17
Bizon discloses the method of claim 1. Bizon does not explicitly disclose, wherein the first and the second well are arranged heel-to-toe and the produced-fluid inlet is located proximal a heel of the second well. (Same as Claim 1)

Claims 18 and 52
Bizon discloses the method of claims 1 and 35. Bizon however does not explicitly disclose wherein the substantially-horizontal section is generally parallel to the substantially-horizontal of the second well. (Same as Claims 1 and 35)

Claims 19 and 53
Bizon discloses the method of claims 1 and 35.  Bizon however does not explicitly disclose, wherein the substantially-horizontal sections of each of the first and the second well are angularly offset. (Same as Claims 1 and 35)

Claims 23 and 57
Bizon discloses the method of claims 1 and 35, wherein the distance d1 between the first annulus-flow restrictor and the produced-fluid inlet during the first production phase is about 80 m to about 120 m. [0014-0015; 0035]

Claim 35 
Bizon discloses a method of producing hydrocarbons from a subterranean reservoir, the method comprising:
	penetrating at least a portion of the subterranean reservoir with a first well and a second well, wherein after completion: [0014-0015]
	the first well(12) comprises a substantially-horizontal section that is equipped with a mobilizing-fluid injection outlet, [0015]
	the second well (16) comprises a substantially-horizontal section that is equipped with a produced-fluid inlet, and the substantially-horizontal section of the second well is laterally displaced from the substantially-horizontal section of the first well; [0015; 0022]
	during a first production phase: positioning an annulus-flow restrictor at a first position, p71, within the substantially- horizontal section of the first well that the first position of the annulus-flow restrictor, p1, (18) and the produced-fluid inlet of the second well together defining axis, a1; that transects the substantially-horizontal section of the first well and the substantially- horizontal section of the second well. (i.e. any arbitrary distance of the annular restrictor along perforated injection and production wells would have an axis a1 from annular restrictor 18) [0016; 0029]
infecting mobilizing fluid into the subterranean reservoir via the mobilizing-fluid injection outlet of the first well to mobilize hydrocarbons within the subterranean reservoir, and producing mobilized hydrocarbons from the subterranean reservoir via the produced- fluid inlet of the second well: [0016; 0029]
	during a second production phase subsequent to the first production phase: positioning a second annulus-flow restrictor at a second position, p2, within the substantially- horizontal section of the first well the second position, p2, of the second annulus-flow restrictor and the produced-fluid inlet of the second well together defining an axis, a2, that transects the substantially-horizontal section of the first well and the substantially- horizontal section of the second well, wherein the axis a1 and the axis a2 together define an angle, a, about the produced-fluid inlet: [0029-0032; 0035]
	infecting mobilizing fluid into the subterranean reservoir via the mobilizing-fluid injection outlet of the first well to mobilize hydrocarbons within the subterranean reservoir, and producing mobilized hydrocarbons from the subterranean reservoir via the produced- fluid inlet of the second well and
	during a third production phase that is subsequent to the second production phase: positioning an third annulus-flow restrictor at a third position, p3, within the substantially- horizontal section of the first well the third position, p3, of the annulus-flow restrictor and the produced-fluid inlet of the second well together defining an axis, a3, that transects the substantially-horizontal section of the first well and the substantially- horizontal section of the second well, wherein the axis a1; and the axis a3 together define an angle, a, about the produced-fluid inlet, and wherein the angle B is greater than the angle a;
	injecting mobilizing fluid into the subterranean reservoir via the mobilizing-fluid injection outlet of the first well to mobilize hydrocarbons within the subterranean reservoir, and producing mobilized hydrocarbons from the subterranean reservoir via the produced- fluid inlet of the second well. [0029; 0035]
 	Bizon does not explicitly disclose the terminology as recited within the claimed invention: wherein the axis a7 and the axis a2 together define an angle, a, and wherein the axis a1; and the axis a3 together define an angle, a, about the produced-fluid inlet, and wherein the angle B is greater than the angle a.
	However, Bizon teaches that first wellbore restrictor 18 extends fully across a perforated casing diameter 31. In addition, first wellbore restrictor 18 may be spaced closer to toe end 26 (p1) of injection well 12 [0016]) , first wellbore restrictor 18 has been repositioned to a new first position (p3). In this illustration, the new first position is closer to heel end 24 than the previous first position. [0033] positions closer to heel and toe ends 24 and 26 either or both of first or second wellbore restrictors 18 (p2) and 30, respectively contain or are surface adjustable valves, the valves may be adjusted at any point during the operation of apparatus 10. [0034] The injected steam heats the hydrocarbons, reducing its viscosity and allowing it to drain by gravity, through perforations 54 of production well 16) for the purpose of extending of propagation of steam chamber 56 in regions 60. [0034]
	Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention that the method of Bizon would have the annulus-flow restriction 18 would be moved to different positions forming
different angles a and B with an arbitrary perforated production well in which B could be greater than a in order to extend propagation of steam chamber 56 in regions 60. [0034] 
 	Bizon further does not explicitly disclose the substantially-horizontal section of the second well is laterally displaced from and substantially vertically coplanar with the substantially-horizontal section of the first well.
	Milam teaches the above limitation (See paragraph 0056 → Milam teaches this limitation in that As shown in FIG. 1, a toe section 150 of the subsurface portion 142 of the first well 132 may be aligned with a heel section 152 of the subsurface portion 144 of the second well. Alternatively, as shown in FIG. 2, a heel section 154 of the subsurface portion 142 of the first well 132 may be aligned with the heel section 152 of the subsurface portion 144 of the second well 112) for the purpose of providing an improved process and a system for recovering oil from a heavy oil or bitumen containing formation. [0009]
	Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to have an alternative to the well system of Bizon, with the ones as taught by Milam, in order to provide an improved process and a system for recovering oil from a heavy oil or bitumen containing formation.

	Claims 8 and 42 are rejected under 35 U.S.C. 103 as being unpatentable over Bizon and Milam, as applied to claims 1 and 35 above, and further in view of Abbate et al. (CA 2757125) (“Abbate”-cited previously)

Claim 8 
Bizon discloses the method of claim 1. Bizon however does not explicitly disclose, wherein the subterranean reservoir comprises one or more low-permeability strata.
	Abbate teaches the above limitation ( See paragraph 0107 —Abbate teaches this limitation in that After communication had been established between the injector and producer over a limited section of the well pair length, steam was continuously
injected into the injection well at constant BHP of about 5 MPa. During this period, mobilized oil and water were continuously removed from the production well at a constant temperature, and the zone of communication between the wells was expanded axially along the full well pair length and the steam chamber grew vertically up to the top of the reservoir. The reservoir top had relatively low permeability and prevented the steam chamber from rising further. When the inter-well region over the entire length of the well pair had been heated and the steam chamber had reached the reservoir top the oil production rate peaked and began to decline while the steam injection rate reached a maximum and levels off. The ramp-up period typically lasted 1 to 2 years) for the purpose of knowing the properties of the particular reservoir formation. [0107]
	Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the method of Bizon with the above limitation, as taught by Abbate, in order to know the properties of the particular reservoir formation. 

Claim 42
Bizon discloses the method of claim 35. Bizon however does not explicitly disclose, wherein the subterranean reservoir comprises one or more low-permeability strata. (Same as Claim 8)

 	
Allowable Subject Matter
Claims 29 and 63 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and if there is no other rejection pending against the claims.


Response to Arguments
Applicant’s arguments, filed on 08/05/2022, with respect to objection of the drawings have been fully considered but they are not persuasive. The problems with the drawings are still present, therefore, the objection has been maintained. 
Applicant’s arguments, filed on 08/05/2022, with respect to objection to the title and the abstract have been fully considered and are persuasive.  The objection to the specification has been withdrawn. 
Applicant’s arguments, filed on 08/05/2022, with respect to objection of claims 42 and 69 have been fully considered and are persuasive.  The objection of the claims has been withdrawn. 
Applicant's arguments filed on 08/05/2022, with respect to the rejection of claims 8 and 42 under 35 USC 112 (b) /second have been fully considered but they are not persuasive. A person of ordinary skill in the art would not know how much a “low-permeability” must be in order to have the “low-permeability” . Therefore, the rejection of the claim has been maintained.
Applicant’s arguments, filed on 08/05/2022, with respect to rejection of claims 1, 14, 15, 16, 18, 23, 29, 35, 48, and 63 under 35 USC 112 (b) /second  have been fully considered and are persuasive.  The rejection of the claims has been withdrawn. 
Applicant’s arguments, filed 08/05/2022, with respect to the rejection(s) of Claims 1,2, 6, 14, 15, 18, 19, 23, and 29 under 35 U.S.C. 102 (a) (1)
as being anticipated by Bizon (US 2009/0188661 A1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made set forth above.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SILVANA C RUNYAN whose telephone number is (571)270-5415. The examiner can normally be reached M-F 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 571-272-4137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SILVANA C RUNYAN/Primary Examiner, Art Unit 3674                                                                                                                                                                                                        10/14/2022